Title: Adams’ Minutes of the Trial: Suffolk Superior Court, Boston, December 1771
From: Adams, John
To: 


      Gray vs. Pitts. Assault and Battery.
       J. Quincy.
       We had done nothing but what was justifiable by the Laws of our Country.
       J. Whitworth. Pitt said in the forenoon, that Gray had used him very ill, and he would beat him whenever he met him. About 11/2 Hour before, he did  Very ill in Speaking Reports of him.
       Mr. Hutchinson. Pitts told me he had sent a Lad to the Custom house to call Gray out to demand Satisfaction of him. And I saw em at it, and the Blood dropping from G’s Head. Stick knotty, 1/2 Inch Diameter.
       Tim. Odin. Pitts went into the Barbers shop, and asked Gray if he would ask his Pardon. No, you wooly headed Rascall, I wont. D—n you you shall, running his Fist up says Pitts. I could not hear the rest of the Conversation till Pitts struck him. The stick did not seem to be struck hard. But Gray said, Ile set this down to your everlasting Account.
       Melvill. Gray had no stick nor Hatt. Gray and Pitts were coming from Dehones shop, to Carpenters. Pitts in a Passion. Pitts shoved him off first with his Hand, and then a stroke with a stick. Saw the Blood.
       Isaac Pierce. Heard a Blow at the Town House steps. About 3. Rods.
       Dr. Roberts. 2 Wounds, one about 3/4 of an Inch, the other between 1/3 and 1/2 on the scalp, Top of the Head. Both done at one blow. About 12 or 14 days. Every other day. Bill a Guinea. No more than a flesh Wound.
       J. Quincy. If he had a Mind to discover his Manhood as much as he had at other Times he would have taken another Weapon.
       Knows Gentlemen who have a Talent of diminishing or exagerating just as they please.
       
       Pain, of Body, Expences, Ignominy.
       Of great Importance that Juries should be uniform and steady in their Decisions, and that Capriciousness and Humour should not prevail.
       Atrocious, inhuman, Injury &c.
       Our Witnesses
       Shaw. No you woolly headed Rascall dam ye you woolly headed Rascall, I ask your Pardon. And Gray run his Fist up at his face in a threatning manner. Cant say which fist was up first, Grays or Pitts’s.
       Jones. Pitts told me Gray had used him at in a Rascally Matter. Gray called him chucklehead, and put his fist up to Pitts’s face, cant say he touched him. 1636 upon the Head of it. The stick was like a fishing Cane. I ownd it—lent it to P. 2 or 3 Months before. Very light stick and hollow I thought.
       Mr. Plaisted.
       Mr. Molineux. I saw him dressed in Womens Cloaths. He had the outward Appearance of a Woman, a Gown and Womens Cloaths. I saw a Couple of young Gentlemen gallanting him. Pitts was one. I was very sensible they were taken in. Plaisted was the other. They appeared to be very loving—she rather Coy. I called out to Pitts at New Boston. He turnd a deaf Ear. He came back and said he had a very clever Girl, and went to her again.
       Otis. Clodius, dressed in Womans Apparell, broke in upon the Sacrifices of the Bona Dea.
       Orat. pro Milone beginning.
       
       J. Quincy. No smart saying, no pointed Turns. Amorous Rencounter.
       Judge Hutchinson. Prov. Law Page 61. last Clause of the Act to prevent Incestuous Marriages.
      